 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for David Damante

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:11-cr-064-APG-CWH

12                  Plaintiff,                                  MOTION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                    (First Request)
14   DAVID DAMANTE,

15                  Defendant.

16
17           Defendant David Damante, though counsel Assistant Federal Public Defender
18   Andrew Wong, files this motion to continue the Revocation Hearing currently scheduled on
19   October 28, 2019 at 10:30 am, to a date and time convenient to the Court, but no sooner than
20   thirty (30) days.
21           This Motion is entered into for the following reasons:
22           1.     On October 3, 2019, Mr. Damante appeared on a summons for his initial
23   appearance on a petition alleging violations of supervised release. ECF No. 381, 387.
24           2.     On the same day as his initial appearance, Mr. Damante’s mother had a stroke
25   and was admitted to a Sacramento hospital. On October 5, 2019, Mr. Damante’s mother passed
26   away.
 1          3.        Mr. Damante contacted AFPD Sylvia Irvin who worked with the Probation
 2   Office to allow Mr. Damante to travel to Sacramento to pay respects to his mother and to spend
 3   time with his brother and family. Mr. Damante is currently in Sacramento and will be returning
 4   to Las Vegas on October 25, 2019.
 5          4.        In light of Mr. Damante’s family situation and to allow time for undersigned
 6   counsel to prepare for the revocation hearing, undersigned counsel asks for a continuance of at
 7   least 30 days.
 8          5.        Mr. Damante is out of custody and agrees with the need for the continuance.
 9          6.        Counsel for the government opposes the continuance.
10          This is the first request for a continuance of the revocation hearing.
11          DATED this 23rd day of October, 2019.
12
13                                                  RENE L. VALLADARES
                                                    Federal Public Defender
14
15                                                     /s/ Andrew Wong
                                                    By_____________________________
16                                                  ANDREW WONG
                                                    Assistant Federal Public Defender
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:11-cr-064-APG-CWH
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     DAVID DAMANTE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                        November 12, 2019 at
     Monday, October 28, 2019 at 10:30 a.m., be vacated and continued to ________________

12                 2 00 __.m.
     the hour of ___:___ p    Courtroom 6C; or to a time and date convenient to this Court.

13          DATED this 24th
                       ___ day of October, 2019.

14
15
                                                 ANDREW P. GORDON
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
